Title: From Thomas Jefferson to Granville Sharp Pattison, 12 March 1825
From: Jefferson, Thomas
To: Pattison, Granville Sharp


Dear Sir
Monticello
Mar. 12. 25.
I have it now in my power to  resume our correspdce of early winter last. the donation which our legislature had made to the Univty of Virginia at their preceding session is now placed at our commend. it is appropriated by law to the purchase of a library, and what may remain after that, to the procuring necessary apparatus, but  what remains  after so large a draught on it as a library will make will I fear be a scanty provision for the various apparatuses of Mathematics, Astronomy, Nat. Phil Chemistry, Mineralogy geology, Anatomy and medicine. of course we have still to cut our coat accdg to our cloth. in my lre of Dec. 8. I stated that I would keep yours of Nov. 28. in view, and that when our means should be in hand, if you should still be of the same mind, you should again hear from me. I presume you have a catalogue of the articles of your collection. the sight of a copy of  which would be necessary for our informn of the subjects it would furnish us, or if the copying that should be too troublesome, and you could trust me with the original it should be soundly returnd  so as not to be out of your hands more than one fortnight. the safety of transmision by mail is so great that I can say that in the long course of my immense use of it, I have never lost a paper committed to it. the next question and one of decisive importce is what is the minimum you would take for it? for unless this be brought within  it’s proportion of  the residuary of our fund the door to it’s acquisition will be barred to us. in your letter you offered to recieve the purchase money at 4. instalmts, 1 only in cash. we need not ask this,  as if we can buy at all, it will suit us to pay the whole down at once. if your answer enables us to proceed to the purchase, it shall be done without a moment’s delay, as accdg to your lre of Nov.  the time of your departure must be approaching. we should of course engage an agent to examine the subjects and their condn and to conclude with you at once. perhaps we should ask you to see to the packing and shipment at our expence. be pleased to accept the assurance of my high respect and esteem.Th: J.